Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 1 of 15                                                         PageID #: 67
                                                                                                                               FILED IN THE
                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                                           DISTRICT OF HAWAII

                 ,                                          UMcTlrD JTBreS^ ']:)i^l\CT Coolr                                  SEP 05 2018
                     j                                            l).S?Uicr OF
                     1                              ■
             [^n4liutiy iu        , on hih4lf oi- J-i,/)]$//f         Civ, I
              '■In/i iX.H  j^C'i/s^d IA f'Ot. Hsiic ^ ij'l u I CVIS 00 336 DKW RLP
                                              .v.                                i'k'At-ff-                   Co{^\fu^iAjk

                     1                                             , Ky[d Oidin ^
                 j                                           ['iircl, Jiirddj! Di'yonj
                 {i Rd6i\(
                     1
                           iJiiii/yho/i
                                ,. ,
                                        C-y'ikr IpiululuI f-xd&a-J
                 \ lkM0i'Jjr rn>FFiS ^
                 I                                                                Diyi'xXuyt^
         X.i jU{ti3PiCTio«\^ And Vt/viue

             /! \l'\,'y>                                (i^v'.i atK^'i iX[jfl-iof:Zo4           di Uo.C-Sixhi'y h'fk
                 1 .                  '        < ' •         ■        ■           ■      ' ^    /
                                                                               UM(d-r Cchr iP_l£iw^ ^ cf ^y'\b 5cCuFok'
                                          eorol-'kifit..^                             D!Ak>/7/)6. 0£Urf
             iUnctc'' 2.? L'SCl-s i                                  I Ghcl (3^3ln)t^/' f lQ^Ati f^J~ (,yiljidn'ij
                                                                 f'Kliidr pUiSx^cMr it          USL§ ZZOi Cihd ZdLoZ^
             I           y                -
             \ dikbt'F'F'^ \/'^-i\,C'-iy)!>^ Cliki'nd Hf                                        iZdcj-' drO tiof/'i6r/z_c<P
                                              UP (1.             JzsZ <ind ZZpH q^,,^Q /Cdid (i^ vr
     .       \lL|,^^d$ Or                                                  ,
     L, i kl- b^PPbircf- liuu^Qi i {> dh <(j'.^\ro^Yia'h bkiuo
                 v-S o-od-^ i^1i Ly) L^) hb'Pi/.xd I j-iZ) hiUcfi'iiid po'o                                           f^
                                     -h>                   ClanH Ooo:uOfF(L

                         .■"J .•
     X/ l'(_A I isi i i F rr

         s                         'hV"! I P A'Yth.tnj,/.             jiCUn3 idXxnCi t-^I/5         GlJ.       -ihtFlhChC^^
             j h<>f6'!r\ Q y^ri j'l.Vi-'' 0 f'4k6 \^\XfdA^ "-r }-Ti50/l 5 m 'fi'i 6 C.b>['od^
          .                        iKjiriix-PiCv'' Cpi']ib. . ChO 0..'.  ^ IIuv'h.
         .._|(lbi\.V'iU6cl iy\ .4■^6 _ .ED.X.-i_ A Boyiotulu; ii uu;.aj.i .
                                                                                                                   :~Q                                                                                                        9A      1=4
                                                                       p. ■
^
                                                                                       N;          o r:? CT^ fc-                                          c <r>^ ^                                                        :;^-;C..>
                              c                                        o!              "Tl '                                                                                                                                                                            s>
                                                                       >                           V"rtj r-;                    io. ^.."> ^ c>                      §-^Tv •^•' K                                ^             K>                                        > '
^ e                                                                                    7^                                                                                            A
                                                         ■Sr.                                                                            & ..., ':>                 ITS,,.                           Pi
                                                                                                                                                                                                                              pi..          23
                                                                                                                                                                                                                                            fe/ c-            -j
                                                                                                                         b9-.                   VJV       '"^'"
                                                                                                                                                                                 5s
                              e~\
                                    g v' ^
                                         V^»                                           a:                                                                                        V/
                                                                                                                                                                                                     ^          ^ 'r O^                     r^>                         5^^
                                    « "S    Vn-;.^- •'                                                                                                                                                              CJ
                                                                                                                                         P      ^                   n.           Ci
ir        P                                                                                    :   3
                                                                                                                         -iv?^ ^                                                            ^        -1r                      ~-^-    t>
                                                  O-         .                                                     R--, e =>                                                                                                                r,                ;r
                                    r:?           „                    ?                                                 C-     :~f-
'^1—■
  j       ^•                  -V'                                                                                                                                                                                                                  ir ^ 'C>
                              ir^                                                      o                                                                                             ^                          "t-r
          o.                                      ■s^:       c,, —>                                         ^ 1,                 ^ ""           p                   ::::>
T->                                                      ■        Lx.              ^   T1          .rf-" iCi p^-                                                                                                                      \f'                 ' tl- o
                                                                                                                                         c^
                                    c
                                                                                                   S -s;>          s            -                                   ?p. § I           ^     V        P=>
                                                                                                                                                                                                                S ^ p:                      S      c^                   ^
^ ^ -v^ S?                          v^-                                                                            -t- c,       -                                                                                                                  :x-
                                    <s            srl'Z                                                                                                                                                                                                  "> e->         &
sy        z       ■       .                                                                                                                                                                                                                 ■c:.
                                                                                       rx                                                fc>              ^                      P--
c-                ^           ..
                                                             3"        V               rr.
                                                                                                   C? P                   i< f, K.' r                                -S^ r ^                                                   C;                  vv..       "_
                                                                       o                           f-5                    a.                                                                         V/s>
                                                                                                                                                                                                                                                              o         S
          ""p) ^-•'                                                    OCN,                        ^                      >. - o
                                                                                        r^                                                                ^ XT' p P" c>                                                   C-^ .. ,                 '^1
                                                   :::^> v^-                            ]X>                 ^
           ClP-^                                                                                                                 t ^                                                                                           ^             c
 9^                                 -f-p                               7^!                                                                                                                                                                  'fe    a
          p: -4-                                                                        CTn                                                      C:s       >          \A.
v^                                                                                                                                                                                          Vn. * V^            :::2>'"
                      V              c
                                                   ^J"
                                                   f^-
                                                                                                                                 s pT                                                                 cO                       'r^
                                                                                                    ,-D? - ^                                               $: . t P                         p>.       p         '^.                                           O
                                                                                                                                                                                                                               sr:                            \a
                                                                                                   ;a-.s                                                          55
                                                                                                                                                      -:r Cn ■ -^ ■:?                                 «s^.      >5:-c>         K                   .Ci
                                                                       "1: > ; J                    C           ^
                                                                                                            ~ • <§
                                                                                                                i^;^,     ^r     A:
                                                                                                                                 'T" -3' ^^                r—V.       T^
                                                                                                                                                                      Va
                                     p  :c                                                                                                                                                    CV  ^ O                                              jr^ ■S
                                     V^                                                                     r"^ i^- vC                           ■^' :^;'                                                                                                     i"         c;
                                                                                                            ■np-                 'pb ^                                      _               ^ C P ^ p-                                             fp-
      •    p                                                                                                                                                          ^ ^                   s..                            p
                                                                 -p-
          ■•'Sw       VP
                      ;0-                                                                                                                                                                                                                                               •?>
                      r>
                                                                                                    ■C'
                                                                                                    ^ O
                                                                                                      O J                           i5
                                                                                                                                    sN           rs.                                            ^ b                  ' -P -g                                   X
                                                                                                    > <rr                                                                                                                                                                   UN
                      s                o.                                  c..
                                                    c<                                                      s                                          " ?;■
                                                                                                                                       '■ ;5      ■:if^               f >. §' ■^,
                                       CS
                                                                                                                                                  1!5>. Va
                      o
                                                                                                                                          P'      VX       ^             Ts          "^"s   V'N       ;>X.
                                                                                                                                                                      -Hi
                                                                                                                                                                      F               Ot.       P-               ^              i                   i>
                                                                                                                                                                                                                                                    i V
 V)
 vCN
           "nr 'S:^
                                                    I !"• 6                                                         c\              §   ;^:                 _N
                                                                                                                                                                       X.
                                                                                                    ^ P                             :5N '
                                                                                                     V-/\    -v
                                                                           C
                      c^-                  C^
                                                    S k"                                                                                   e S                          t"-.                    I
                                                                                                                                                                                                                                                                                 Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 2 of 15




                                                                                                                                                            §■                        r                                                                   X        V
                                                    iN           ^                                                                                                          «s>- .
 'e                                                                     V^-.                                                                                                                              Oi               ft. ^H '
                                                                                                                                                                            a                                                                         ft -
                                                                                                                                    % p                                                                                      X' ■
                                                                                                                                                                                                          r*^              x:                                  t £l
                                                                                                                                    Cn                                                                                                                             U\
                      . ct'                                                                                                                                                 s
            P                                                                                                                                                               r>
                                                                                                                                                               rs
                                           CV;.
                                                                                                       cy
                                                                                                                                                                                                                                                                                 PageID #: 68
Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 3 of 15                         PageID #: 69




                                            .j)M^ <n_ jd'hr^^ifMhrn^^^
                       U)AUw<i.t.l'^^-'^j ^ bI-^0                                    :k.^^
               f|)kc6 bJjith/) 5 .(La^. P.fAi'^t IaCiMp h^nd ApJohjor                     ikjo
     -         l ldtt^^ dfOM .'UlO
         15.              1^31.5110 di^o                                              010/,s
                                        jy-^^                4nJ fr/udsI- AadAlM^
     -                   fo.'/li              dil'J daCo\£r^.Adj.
               ;R./45i.i.it 4r . pi(XCpxl:'h d h. dti^ id/iii'-c/ ki/ 0/Uoj //4 </ fc
                    .hf^O, (i cd^             pi'^tG^'d.^.k6 ly/ddcCc^P> l-fOA-i
           ,$ QuOL h.. ^.'. T^' p- .■
      jSJk'nh£i MILq.j}'ia. hAdhu^dAp(iiysd.Afi^              i t
          i d^yl}jj-.5Airc/'\ dlC^oA dip^ dd 6!.(i6A/d/ 5^^
          h<^ddd o/. d .d^A. CA^^pAdc        pAjd pOnthoi^ u dA^l/l
      15         ' I 01 ^ Aplp PhA^'h' Ads fql/6/\ 0 l/i ,^ btA. l'\i4Pinj
          IdidMA                      pf 0aak/ky PqAL J^iarmJind
        , jn0Md d f .bA^_ immiq.ahlM fMiAPod f/ofy iiid AdM,. Pkddf _
           lJA}liAOip .kAL itdAt tPAf iy]ift Qpdd'Oj'id ddnS AoA. .pAA
        idkAAsd                               o.a P0O: L ikj A.qAj
     Jlji)^ H/lixij A j 5pbi^ At Appap/mhJ'A (sAA0A/ ^AArrl-F
           \         piASM.iivoi
                  j? _u^^^u       ,/ A dt
                            ijvov ,/n_^     cAMfOOtii t)x.,
                                                      /ju ]i n/)m
                                                             nnyilCC' JpaA'I
                                                                      joSAh aa^
                                                                             b)piAA■'
           - ^ JPL'f t. aJI AOA A[0it bdtlL                                 d'd
                         Kcif'/)x. OPPi'CtA. A'QliT. ApfAkiPcL ilAiihtt. dv'l'o      h
         i j}0pi/Ap€ij ari4_ fk'/iii(? i^(kAmdAi4fMAnd.
         xArAyAA _i:D; Hsjp ikt0^0 u, C4/5 Mjltb off d f lus xfct -
     -II'UIao i.r^U:f!6^                    (fimA. frc/n jk'nhff 'lAilim^
     —                          ij)                fc ^pj' )}]pjd'Xd
           ^hre^irii ftr 4i\6.. b^s-Wy5cfi dm Aaua kmism hA
     . . . ,5yi?kip£i.               af^ulfny, i/kAhthlAllmm'
     [V,t'|)c\'i 4^'\6                          l4(j(i\iifr iutfl i4n-i> fkAr' lup poii
       ;ii\A\A:\"^. (si^iAA                            fenhff lu>ll'am ddtpj
     _4                                  .k\^4i.iW >,i\ MAkd 4c cificcjH014' /uf
Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 4 of 15                            PageID #: 70




                                       myfWdiH Aii 5Hu c(fk ln
          j |^(}rY\           h£}:>Pi k(          601116 n<qJ;vl' dnd            h&U
          ! jlAciu ^ 201^ -b lUo-wSl j^oif Ijifvoi. \%.\/.yj Ci WO
       It. i w'hH-o Imo'y otfter Al/ obM w                                            M5
           i4 Ghi fUrAV.Pf iv;ilU'i^6 aailk
          :           C£) dao^           4ivt STO               U/erg, b.h6 se/v6rf
          i ffeKff       ftppeqltd lie.cittis.cvi        Wi«.i4cf
                W wb }ii+           'h'lvBtlf aid >r Skwn-f t^dr
           \ ip h6fiA;V                           b W- U^6j?iW                             dtUni
                              \\st            off'Oo^ Ad ^'^
          ^k'i rui'hj uMil lit mii^yid'^l(^ Sufi/t4Uh(}&   hoMjc
          \of %t ff-iAndmcifdAi' M                 k
                                                    ,                       li !rr i                f
        llXiydtWiL^ lie hcanj OA^                  M fb''^hfHns ny
       J^S-ifUirtf'ff &npn^ d k pmsM LuSo'i^r                                        y.ndjoiiu
              lOpflriM ViO               ,                                       ^        ,     ;. /
       JH^\Tliv m/yi'Ai^drcih^^ Aot^ks bAiv)                                             pic^fmAtr-
              \cihd di //i/n^to /a Avi 3Ho Jo iJin ^c Haa^ iwo^nj Cdif'A^
              \l^Jk Our oidkoniJA^.MnhAy Cr-ff7,^zii .                       ^
        A'y^fkW^Ayj A^ lAOn-k^ y SHu (^)'6 dnij QjliKUl cn)yi
          UhDvi^/   3b d^> evd'i ihoufk MAhnWrnhe^ Dde^ih^^
              j is SvO^cSc i yc npn-                        cdcorc'irij ft- Jttf/^Sily^2CV
        J6t dAijJfoind ijliy /n/ndJ i\Ako >dA Cu'o ({idii'-^o( \/iS>hk'<^-^
              iiv^n 41a«u#i           QhJJ>3Ut 5vy^ft                                . bJt-lM'll^
            Amj^b be 5m/j V:Ah.x^                  o^d $^/o. Sukj0^rtP•
        J\. ifU4,Frbb oUJ nvktJ'fim A J
            IcUvj ,   b)dau or JkAv yd da^ mW rejmincj_^[
            13m 5kks HkrboH o^ib dA h Afdxi ^0& vdiAj h MttiA ?' JJk
             \(A}(}d)(£),         .     ',         ,                    ,        J. -(
        21■: [ ?ici.ALf^                iAfVUlb) b
                              bk'i           ib         4'bHkj 040 bz-J                       buf
Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 5 of 15                                 PageID #: 71




                   •54iM6 hoolc^ (if c t^lldujic/ ih M'\t Oi^il /'i          p6-)\>'Jiii'jVn.
                  Tki.feacl HiLA.:f'.i >                            i^riO rq-thrt^ Sj^pjecior
                                      ;h/J                                                      ,
              J^htK                  qA(iiid
                                     hod '.y dotd. Oiitgnci ^iit>qt!^ hvidjMq^• HoqtH"
              djjj^ ^'fq-'h O-fO I              cii\d Cdti/ he.
      J^' id                         Gj^rb^'Q 'j'ite;^hdJ Q-fid (A/n'ih-^y tf/J fuf dii/tin d/i6
      ^                                  ib^ f icl y/7^.. eJnoJl^ ilncl dJ!df_ fhdpo huijS.
                                                                    uhc^.M dnatandM6
              I                          i)k.i._0-t             Qthcd                  jp dhk
              |H'i'-\(i.1        J'^'j.d^ ffAd-.^d'S^ ^.1%^') O. A- d'iP b^yiUd't',
      dl lhi/e ly/io Jzli/'S^cjrj /u flal.u.cicqho'')^                        an
                  -j^i d,cl-.eo._ j-O'f /A MtiicJ //I •hip S/fLe;
              \\\li\y\op lA              jlduC([jI {■ lypivc- dfdo'X iiycj/O/li ,r£/}i5
                              Of hod I          fl'M-f 'Omi-iq Qd yUi^ui ^Mo6^diii-
              >^yAdx^. I (di)]q\jXd ■ffo/vi diiC Cfd^^ SMMf/h Pie d>Hy qq qSf.'^
              C^r                           tMlllin MnJlsU-iVO hMy)hM AJed
              \>.^"d'je h pe iwn-f^m.h\^,> Ufintod d^fpaioUe dryr rd.yonmo.
    3i' .^j                      /       dd i--^(h/^L- jcE/lddD id. 3
                                kJdkms uddM Miomm                              dndadmdpy^'^
              \pMd\i> (bhAk. FD(l, -h h-u jt jwy- kdsc PrcLkAi ^okJ
              or.f^hhMs.
    35i i i^uii iiy. Le'.i.liAO^ e Syk^Ato^oi /toj)tore doj' . du'is fd'C'ifdkfifxCi
        iifi              /d^c>e yMSdocd.^M/ihA^sj^^
        Aii/ (jij'- do\jd' lyfi'^ Ofiky. /Cjiwcd.         djyop{J>d i>u /Ad
        Q-iird, 5>k,rify fixiif i f fjdinbff.ddnl /dy                   ok
               iokld hie.k (LdlYli'^ietcA fiOd- ftmidii fir/n.
              flchnhlhf' hlk         (jb) fld/lhf 'Ohqrio'c- idAiqcloi tFjAA-7 s
                                     ft flff\OAy %A Hiidj Ljh.!d A                        hu
          j                 H j At /. ujl[ich. Ia4J>. ctakJ ilici^ 1^1 Aeif / CBk.li'b'bAi 3
Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 6 of 15             PageID #: 72




       ^'Nk6 acU.n'^lraf'Oo Gonf^^                          cloUj^'^ ijncro Ud
          lo^mmi^ +> i^3W^                                   uhUz.jiicjdfru'^
          \M\iji^ ■hiiiuj>6                    jvj/w        it C0{ftB. %t) 0506^ ■
          i^lvcT      Arii2A/E^'                                       I ~ I         j
                                       k>                       lua^^J'y ^3/^'J
           ; 0iAd.CQ|) OiA^k and                 jxaiv^d an Aa5w(irdi/2^D_/^. fay>?
           iH'iAtd'^aaii^•         ,                    •     .       , ■ V /; . ;■ '
       ^o. lflmhff Ulldm tifii atn                fc//^3 ■/&    k'SC^^
           i /uf< fiMm }i/v^ of iili, shahn |/i£. d/r^hm mm'b mhm
           i               A:f         R)(i]WW^^'
      JLaIEMLmiM5                                  -
        ^/. Lfki AkfR (idltcji ancl lACoyc^^fe k /ifmAC^
        ^               atkc.i^ cf hdinj fh,hhff4nd oUiir//}^dy m
         "i                                    Miiiktt Vtokhy an
                            fbiaM           C/tti and UnuSuallAJth^hmdir and
               j Vi olate fWki^ £jWkflMr^d/iie/Tf
         ¥l ^O^fiiAdoKli act<6^3 bf {lw^'^'M 'ani^kJ (•r%af'iac^'ca pdf^iad
             iftlljr'' c, LuU. d.                     Kof hMi                            -
         ffifiiAidttiib           .v)k(;U)iiAh fi f     UMmik'tltM
             iu>ka^ Ut/ AAtd^nd^niiktg ^ u;i^
               i j)Ui,\,^Kmi/^k kAVi:(ia^ 5wfc- Mnk/     ^uhm/
               jd^he^TS ck;faS5ion and A'^'h^a bf ho^liMmaS,
         4sil0iftn(kt\h        f vAid-vvie/ik t>^    t\jAj4ni>
           lka_W^ nitV^cikkta ibA lau. pnson fda Ar MAd.difrfbvd^^
               \Am^x ivtvxna'^                  pla.oT.PB ckaprc-easl
               Idr) WFvPPU/ad i^a/fank^ mijA^u A pid d en^cl^
Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 7 of 15                                   PageID #: 73




                                  >%e. hi, fk/^ . (df^foiiyyor Con/Jbk nmdij 4l<iuj
               'h fiidf05 %p U)rc'Aj^ di5Chhz(f htrt'fi. Hd^iffS l-y^di btt^ ^InJ
               Y-^4onhivt h bt iCfcrfcir^Uj \muftih^                     oHU
              dt(hda(4i.Vi)k^ 1-^15 Gouri ^ii 4ldiclanky) 'njmhvo
              \i\>i/r                   Pl(^;4idh' yi4s-

    m. ■0\UHbd<~ Foz neaeF

                    ^\j\\B££fOi£^ plci,jbfp5 fts>^lfkllij fraj dhh                             i/vh
              judcjmd/if'
                                 fk4yf:> (I (iitlaahon ikifiht (ich and Q,)hss,o/^j
              AfMcb4 hoiip }/:oktij %c.rfM Uixicf diitlmMiHon
                        [4w3 of 4(16
     'if' I A pi6bm^rj (Xnd pdrmmj' /njunciidn ord^'h'j ckihickn h
          ■                            ft^vCidoc^ 'pi0^t\OcS_dixLpQhiyy'h^f4 Ot Pldni'iPF
                    fikn,ff lijXmi               dmmii ;« %6ct,m4
          i of ^ <&itieo i^lfieu for tack daw of            ^5
              ^1'               /yois)                     Mdl                     jOi/iid              .
    50,       fbi/l                                     dCinmjCa ih dhLAniOund'Ot                      m/
              t^vdvd^dantj joktU
    -'' I11''''''''® ^^''
         -dqmf-ifb Cido                                              e,:, «//M«i5
                                                              of ilfJrCbsts        hM
                                                                              /h liii^ M     tNjun .
    55.| Atjw acU:dic,xl                                    (>4urF cte)).j joitj^osr anaaivdM,
       : iXkl June                           2ii;f                                  " r       /- •          ■

                                                   EiCih'jri^CUSi^ .'^Wh/'ftiC/j
                     W mH.
                    ^ /:\:ll11;\ 4i t'v; , | j i OM 5
Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 8 of 15   PageID #: 74




            ,1 Uu:6                                               .Jj^ii:


           ihdik ktexX CVf'/j                                         ..
          [l^aiACiA^ "..^ +^6   Qofflt^r
          I ^ BoJbddJmt^.ky9-oi^ d l^mkki


             f'O^hjl SooS'o
               AdlolU^,
Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 9 of 15   PageID #: 75
 Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 10 of 15   PageID #:
                                      76




                        receipt - ADMINISTRATIVE REMEDY




 DATE: MAY 18, 2018




 FROM: administrative REMEDY COORDINATOR
      HONOLULU FDC                xiMAiUJi
TO : ANTHONY TROY WILLIAMS, 05963-122
     HONOLULU FDC    UNT: DB    QTR: Z01-104UAD



                                      mministmtive remedy request
REMEDY ID
                 940907-Fl
DATE RECEIVED    may 15, 2018
RESPONSE DUE     JUNE 4, 2018
SUBJECT 1       LAW LIBRARY - ACCESS, REFERENCE MATERIALS
SUBJECT 2
  Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 11 of 15   PageID #:
                                       77




                        RECEIPT - ADMINISTRATIVE REMEDY




 DATE: MAY 18, 2018




TO : ANTHONY TROY WILLIAMS, 05963-122
      HONOLULU PUO    UNT, ia   Qt" 201-1040^


iDwipS^SSf                          auninistrative renedv request
REMEDY ID       940908-Fl
date received   may 15, 2018
response DDE    JUNE 4, 2018
SUBJECT 1       OTHER SPECIAL HOUSING UNIT MATTERS
SUBJECT 2
 Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 12 of 15   PageID #:
                                      78




                        RECEIPT - ADMINISTRATIVE REMEDY




DATE: MAY 18, 2018




FROM: ADMINISTRATIVE REMEDY COORDINATOR
       HONOLULU FDC

TO   : ANTHONY TROY WILLIAMS, 05963-122
       HONOLULU FDC    UNT: DB    QTR: Z01-104UAD




THIS ACKNOWLEDGES THE RECEIPT OF THE ADMINISTRATIVE REMEDY REQUEST
IDENTIFIED BELOW:

REMEDY ID        940909-Fl
DATE RECEIVED    MAY 15, 2018
RESPONSE DUE     JUNE 4, 2018
SUBJECT 1        OTHER SPECIAL HOUSING UNIT MATTERS
SUBJECT 2
  Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 13 of 15   PageID #:
                                       79




                        RECEIPT - ADMINISTRATIVE REMEDY




DATE: MAY 18, 2018




FROM: ADMINISTRATIVE REMEDY COORDINATOR
       HONOLULU FDC

TO   : ANTHONY TROY WILLIAMS, 05963-122
       HONOLULU FDC    UNT: DB    QTR: Z01-104UAD




THIS ACKNOWLEDGES THE RECEIPT OF THE ADMINISTRATIVE REMEDY REQUEST
IDENTIFIED BELOW:

REMEDY ID        940910-Fl
DATE RECEIVED    MAY 15, 2018
RESPONSE DUE     JUNE 4, 2018
SUBJECT 1        OTHER SPECIAL HOUSING UNIT MATTERS
SUBJECT 2
  Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 14 of 15   PageID #:
                                       80




                        receipt - ADMINISTRATIVE REMEDY




 DATE: MAY 18, 2018




 PROM. ADMINISTRATIVE REMEDY COORDINATOR
       HONOLULU PDC             ^ujojixgAlOR
TO : ANTHONY TROY WILLIAMS, 05963-122
       HONOLULU PDC   UNT: DB       QTR:^01-104UAD


IDENTIPIED'^'BELOwf   RECEIPT OF THE ADMINISTRATIVE REMEDY REQUEST
REMEDY ID     ; 940911-pi
date received : may 15 2019
response due , some ;; "Sil
SUBJE^ 2             special HOUSING UNIT MATTERS
     Case 1:18-cv-00336-DKW-RLP Document 6-1 Filed 11/28/18 Page 15 of 15   PageID #:
                                          81




                         RECEIPT - ADMINISTRATIVE REMEDY




DATE: MAY 18, 2018




PROM: ADMINISTRATIVE REMEDY COORDINATOR
        HONOLULU FDC

TO    : ANTHONY TROY WILLIAMS, 05963-122
        HONOLULU FDC    UNT: DB    QTR: Z01-104UAD




IDENTIFIED^BELOwf      ^^^CEIPT OF THE ADMINISTRATIVE REMEDY REQUEST
REMEDY ID       : 940912-Fl
DATE RECEIVED   : MAY 15, 2018
RESPONSE DUE    : JUNE 4, 2018
SUBJECT 1       : SPECIAL/LEGAL MAIL
SUBJECT 2       :
